         Case 4:19-cv-03074-YGR Document 397 Filed 08/26/21 Page 1 of 4




 1
      Steve W. Berman (pro hac vice)             MARK A. PERRY (SBN 212532)
 2    Robert F. Lopez (pro hac vice)             mperry@gibsondunn.com
      Theodore Wojcik (pro hac vice)             CYNTHIA E. RICHMAN (pro hac vice)
 3    HAGENS BERMAN SOBOL SHAPIRO                crichman@gibsondunn.com
      LLP                                        GIBSON, DUNN & CRUTCHER LLP
 4    1301 Second Avenue, Suite 2000             1050 Connecticut Avenue, N.W.
      Seattle, WA 98101                          Washington, DC 20036-5306
 5    Telephone: (206) 623-7292                  Telephone: 202.955.8234
      Facsimile: (206) 623-0594                  Facsimile: 202.530.9691
      steve@hbsslaw.com
 6    robl@hbsslaw.com                           THEODORE J. BOUTROUS JR. (SBN
      tedw@hbsslaw.com                           132099)
 7
                                                 RICHARD J. DOREN (SBN 124666)
 8    Shana E. Scarlett (SBN 217895)             rdoren@gibsondunn.com
      Benjamin J. Siegel (SBN 256260)            DANIEL G. SWANSON (SBN 116556)
 9    Ben M. Harrington (SBN 313877)             dswanson@gibsondunn.com
      HAGENS BERMAN SOBOL SHAPIRO                GIBSON, DUNN & CRUTCHER LLP
10                                               333 South Grand Avenue
      LLP                                        Los Angeles, CA 90071-3197
      715 Hearst Avenue, Suite 202               Telephone: 213.229.7000
11
      Berkeley, CA 94710                         Facsimile: 213.229.7520
12    Telephone: (510) 725-3000
      Facsimile: (510) 725-3001                  Counsel for Defendant Apple Inc.
13    shanas@hbsslaw.com
      bens@hbsslaw.com
14    benh@hbsslaw.com
15    Interim Lead Class Counsel
16    [Additional counsel on signature page]
17
                                    UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19
                                          OAKLAND DIVISION
20
                                                  No. 4:19-cv-03074-YGR
21   DONALD R. CAMERON, et al.,

22                                                JOINT STIPULATION AND [PROPOSED]
                           Plaintiffs,
                                                  ORDER TO PERMIT FILING OF EXCESS
23                                                PAGES (LOCAL RULE 7-4(b))
              v.
24
     APPLE INC.
                                                  Hon. Yvonne Gonzalez Rogers
25
                           Defendant.
26

27

28


     010818-11 1609556v1
        Case 4:19-cv-03074-YGR Document 397 Filed 08/26/21 Page 2 of 4




 1          Plaintiffs Donald R. Cameron and Pure Sweat Basketball, Inc. (“Developer Plaintiffs”) and

 2   Defendant Apple Inc. (Defendant) (collectively, the Parties), by and through their respective counsel,

 3   hereby agree as follows:

 4          WHEREAS, on August 24, 2021, Developer Plaintiffs and Apple Inc. executed a settlement

 5   agreement;

 6          WHEREAS, on August 26, 2021, Developer Plaintiffs are filing with the Court a motion to

 7   preliminarily approve the settlement, along with supporting documents;
            WHEREAS, Civil Local Rule 7-4(b) limits the length of a brief or memorandum of points
 8
     and authorities to 25 pages of text;
 9
            WHEREAS, the Parties have agreed that to adequately address the settlement agreement,
10
     notice program, and all requirements for preliminary approval, Developer Plaintiffs require
11
     additional pages in excess of the 25 pages permitted under Civil Local Rule 7-4(b);
12
            WHEREAS, the Parties have met and conferred, and agreed that Developer Plaintiffs may
13
     file a memorandum of points and authorities that contains up to 30 pages of text;
14
            WHEREAS, the Parties respectfully submit that good cause exists to allow this enlargement
15
     of pages;
16
            THEREFORE, the Parties, through their counsel, hereby stipulate subject to the Court’s
17   approval:
18          Developer Plaintiffs’ may submit a memorandum of points and authorities in support of
19   preliminary approval that contains up to 30 pages of text.
20          IT IS SO STIPULATED
21
     DATED: August 26, 2021                       HAGENS BERMAN SOBOL SHAPIRO LLP
22                                                          Steve W. Berman
                                                            Robert F. Lopez
23                                                          Shana E. Scarlett
24
                                                  By: /s/ Steve W. Berman
25
                                                  Attorneys for Plaintiffs Donald R. Cameron and Pure
26                                                            Sweat Basketball, Inc.
27

28

     STIPULATION AND [PROPOSED] ORDER RE FILING      -1-
     EXCESS PAGES - Case No. 4:19-cv-03074-YGR
        Case 4:19-cv-03074-YGR Document 397 Filed 08/26/21 Page 3 of 4



     DATED: August 26, 2021                       GIBSON, DUNN & CRUTCHER LLP
 1                                                          Mark A. Perry
                                                            Cynthia E. Richman
 2
                                                  By: /s/ Cynthia E. Richman
 3
                                                  Attorneys for Defendant Apple Inc.
 4

 5                                      *         *         *

 6          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7

 8   DATED: ________________
                                            THE HONORABLE YVONNE GONZALEZ ROGERS
 9                                             UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE FILING       -2-
     EXCESS PAGES - Case No. 4:19-cv-03074-YGR
        Case 4:19-cv-03074-YGR Document 397 Filed 08/26/21 Page 4 of 4




 1                                        E-FILING ATTESTATION
 2
            I, Steve W. Berman, am the ECF User whose ID and password are being used to file this
 3
     document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories
 4
     identified above has concurred in this filing.
 5

 6                                                           /s/ Steve W. Berman
                                                             STEVE W. BERMAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE FILING       -3-
     EXCESS PAGES - Case No. 4:19-cv-03074-YGR
